Citation Nr: 1639327	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-12 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran had a hearing before the undersigned in March 2016 and the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before a decision can be issued regarding this appeal.  First, several sets of treatment records should be sought.  The Veteran testified that he was treated in a hospital for depression as he was exiting military service in 1970.  In an earlier written statement, the Veteran indicated that he was discharged from service after being in a German hospital.  There is one document in the Veteran's service treatment records entitled "Medical History Questionnaire for the Dental Service," which includes both German and English.  However, there does not appear to be any other record of treatment in a German or military hospital in 1970.  The Veteran also testified that he "saw a doctor" for elevated blood pressure in service.  

Further, the Veteran testified that he began receiving treatment for his depression at a Houston VA treatment facility in 1970.  However, there are no VA treatment records dated prior to 2011 and no private treatment records dated prior to 2005.  The Veteran indicated that he has continued to receive treatment for his depression at VA facilities in Houston to the current day.  Yet, the most recent VA treatment records are dated in December 2013.  Steps should be taken to collect all available treatment records.

Second, the Veteran has claimed that he suffered from depression prior to service, and prior mental health issues were noted on the Veteran' Medical History form upon his entrance into service.  He also provided a written statement that he was abused as a child and suffered depression as a result.  He has indicated that his depression was worsened due to his military service.  Clinical evaluation at enlistment included a normal psychiatric examination; however, at separation, the examiner noted "Relates quite poorly-[history] of depressive episodes."  There has not been an examination to assess the Veteran's depression and opine on the etiology of the Veteran's mental health history.  In order to determine whether the Veteran's psychiatric condition is related to service, a VA examination should be conducted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).

Finally, the Veteran does not currently meet the schedular criteria for assignment of a TDIU.  However, adjudication of the claims for service connection for depression and hypertension being remanded may affect whether the schedular criteria are met.  If after development and readjudication of the claims currently on appeal, the Veteran does not meet the schedular criteria for assignment of a TDIU, the AMC/RO should consider whether the claim for TDIU should be submitted to the Director of the Compensation and Pension.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain any treatment records pertaining to in-service hospitalization in Germany from December 1968 to December 1970.  

2.  Obtain the names, addresses, and dates of all medical care providers who treated the Veteran for depression and hypertension since 1970.  After securing the necessary release, take all appropriate action to obtain these records.  Attempt to secure complete copies of the clinical records of all VA treatment the Veteran has received not already associated with the record.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disability.  The claims file and all pertinent records must be made available to the examiner for review.  The examiner should answer the following questions:

(a)  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a psychiatric disorder that existed prior to his military service?

(b)  If the answer to (a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the preexisting condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.  The examiner should consider the notation of "history of depressive episodes" noted at separation.  

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's current psychiatric disorder had its onset in service?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Review any additional service treatment records obtained.  If, and only if, any records pertain to hypertension, obtain a medical opinion as whether any currently diagnosed hypertension is related to hypertension in service.  

5.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities and any additional disabilities that are found to be service connected on remand.

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  If it is determined that the Veteran is unemployable, refer the claim of entitlement to a TDIU for consideration of assignment on an extra-schedular basis.

7.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




